DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed 10 November 2021.  Claims 4, 8 through 20, and 25 have been cancelled.  Claims 34 and 35 are newly added.  Claims 1 through 3, 5 through 7, 21 through 24 and 26 through 35 are pending and have been examined.  
 Response to Amendment
The amendment filed 10 November 2021 has been entered. 
The 35 U.S.C. 112(f) interpretation of claims 28 through 33 is maintained. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below in light of the claim amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the final office action mailed on 13 August 2021 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.  Regarding allowable subject matter noted in the final office action mailed on 13 August 2021.  In the final rejection, at pages 28 and 29, Examiner noted that claims 8 and 25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 103.  Claims 9 and 25 have been cancelled herein and portions of those cancelled claims have been incorporated into the independent claims.  While the claims herein include language from the cancelled claims, after more detailed review of the specification, the specification lacks support for controlling the allocation of the processing, memory, or network hardware resources of the service provider system.  The specification describes an improvement way of generating a forecast, but fails to provide adequate support for provisioning hardware resources, reducing consumption of computational resources, or controlling allocation of the processing, memory, or network hardware resources of the service provider system.  
The step for generating simplified representations, as amended, discloses limitations for reducing data points and per the specification at paragraph [0067] the intended improvement is an increased efficiency of generating the forecast using the simplified representation.  In many cases, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. Examples of metrics involving operation of the service provider system include computational resource consumption (e.g., storage, network, or processing), traffic (e.g., a number of visitors, page views), revenue, expenses, conversion rate, and so forth.”; paragraph [0036] stating "Usage data" describes usage corresponding to respective metrics, for which, the forecast data is to be generated. Examples of usage data number of visitors, computational resource consumption, revenue, expenses, digital content consumption, and so forth.”; and paragraph [0041] stating: “The usage data 108 may also describe operation of the service provider system 102 performed in the provision of the digital content, such as hardware resources (e.g., processing system, computer-readable storage media, network), software resources, revenue collected, expenses occurred, and so forth.Wolfe-SBMC Docket No.: P6578-US
  Furthermore, the specification and the claim limitations are directed to use of metrics to calculate the claimed forecast value and transmitting the forecast result as an output.  There is no written description of how the forecast value is used to control resource allocation, provision digital content, or reduce consumption of computational resources.  In fact, the term “allocate” or a version thereof is not found in the specification or the drawings, and the term “control” is not used in relation to controlling allocation of computational resources.  Transmitting or sending data to a computer for analysis is not actively “controlling” allocation of a computational resource, as such the limitation for “the transmitted forecast value controlling allocation of the processing, memory, or network hardware resources of the service provider system” is construed as an intended use. Therefore, the 35 U.S.C. 101 rejection remains. 
Regarding the recited machine learning models as additional elements, the machine learning models, as recited, merely process the data into a reduced format, thereby applying the abstract idea to a specific technological environment.  For the machine learning steps to be considered as sufficient to transform the abstract idea into a practical application, the claims must recite the specific machine learning algorithm used (for example support vector or neural network (see at least paragraph [0017, 0027, 0051; Fig. 6-7; Claim 23] of the specification). Additionally, the machine learning limitations must recite how the output is used to train the model for improved accuracy, thereby improving the machine learning algorithm in a continuous learning process.  Lastly, the machine learning limitations must recite how the degree of accuracy is determined, through an executable stop point or threshold determination.  As claimed herein, the machine learning steps merely improve the prediction 
Claim 1, and similarly claims 21 and 28, is directed to collecting data related to user interaction with digital content such as a webpage, applying machine learning techniques that employ dimensional-transformation data and simplified representations, computing a forecast value to predict future digital content consumption such as number of downloads or interactions with the content, and providing the calculated metric to a digital content service provider.   While the claims recite the use of a computer to perform the recited limitations, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The recited determining and generating steps could practically be performed by a human in the mind or by use of a pen or paper to reduce the dimensionality of the data and to determine whether there is insufficient data to execute the forecasting function.  While, performing the forecasting function may take longer by hand, nothing in the claim limitations precludes the performance of the forecasting function by a human using pen and paper.  Further, the function of determining a forecasting function is a mathematical calculation, which falls under the mathematical concepts grouping of abstract ideas.  The user interaction with the digital content provided by the service provider, through click-through, views, and other interactions, collected to generate the forecast value and metrics, is used for online advertising and marketing and therefore falls within the organizing human activity grouping of abstract ideas.  The claims fail to recite limitations that explain how the data is collected and/or what specific user interaction with the interface is monitored, how the digital content is controlled as 
The recited claim limitations that lack sufficient integration to show what is being monitored, how it is being monitored, how the determinations are made such that the collected usage data is essential to the data processing and unclaimed network performance functions, what specific hardware elements are subject to the resource allocation function, and what additional elements are used to integrate the determined forecast values with the performance or functions of the service provider system to control the output of digital content to a user. Therefore, the claims fail to integrate the abstract concepts into a practical application under Step 2A, Prong 2.
The recited forecasting determinations and dimensional reduction steps could be performed by a generic computer processor or by a human using pen and paper.  The Specification does not provide additional details about the computer system/server that would distinguish it from any generic processing devices that communicate with one another in a network environment. Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  Therefore, the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Such Claim limitations in claims 28 through 33 are: “means for collecting user interaction,” “ means for generating a forecast value of a metric,” “means for transforming usage data into a plurality of simplified representations,” “means for determining similarity of the respective elements,” “means for determining a weighting of the respective elements,”  “means for selecting a respective simplified representation of the respective elements,” “means for generating the forecast value of the metric for the particular element,” and “means for displaying the forecast value of the metric for the particular element.” A review of the specification, specifically paragraphs [0038-0039], identifies a computing device as the corresponding structure. 
 Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 through 3, 5 through 7, 21 through 24, 26, 27, 34, and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
After a detailed review of the specification, the specification lacks support for “controlling the allocation of the processing, memory, or network hardware resources of the service provider system” as recited in independent claim 1 and 21 The specification describes an improvement way of generating a forecast, but fails to provide adequate support for provisioning hardware resources, reducing consumption of computational resources, or controlling allocation of the processing, memory, or network hardware resources of the service provider system.  The specification and the claim limitations are directed to use of metrics to calculate the claimed forecast value and transmitting the forecast result as an output.  There is no written description of how the forecast value is used to control resource allocation, 
Claims 1, 3, 5 through 7, 34, and 35 depend from claim 1 and inherit this deficiency.  Claims 22 through 24, 26, and 27 depend from claim 21 and inherit this deficiency. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 3, 5 through 7, 21 through 24, and 26 through 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 21 recites a process, and independent claim 28 recites a system for generating a forecast metric.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Independent claims 1, 21, and 28 recited substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: collecting usage data by monitoring user interaction; determining that there is insufficient amount of usage data associated with a particular element to generate a forecast value for the particular element; generating the forecast value of a metric for the particular element; generating dimensional transformation data indicating a mapping of a high-dimensional space of the usage data into a lower dimensional space of a plurality of simplified representations; generating simplified representations for each respective element included in the usage data; determining a similarity for each of the respective elements to the particular element; determining a weighting of the respective elements based on the determined similarities; collecting usage data associated with at least one respective said element; generating the forecast value of the metric for the particular element based at least in part on the weighting; and transmitting the forecast value of the metric for the particular element to the service provider system.  
The limitations for collecting usage data, monitoring user interaction, determining that there is an insufficient amount of usage data, generating the forecast value, generating dimensional transformation data, generating simplified representations for each respective element included in the usage data; determining a similarity of the respective elements to the particular element, determining a weighting of the respective elements, and generating the forecast value of the metric for the particular element, illustrate a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and medium that execute instructions to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind or using a pen and paper. A data analyst, observing user interactions with a user interface and elements presented in the interface, would be able to use known data to make data comparisons, apply weighting factors, and generate a forecast value.  The courts have found claims requiring a generic 
The claim limitations for collecting usage data and transmitting the forecast value of the metric amount to data gathering steps that is insignificant extra solution activity. (see MPEP 2106.05(g)).  The claim limitations are additionally directed to abstract idea grouping of Certain Methods of Organizing Human Activity because the claims monitor user interaction with digital content (Specification at paragraph [0031]: “webpages, digital images, multimedia content, and so on.”).  The claims are also directed to manipulation of consumption data (digital content interactions) to provide consumption metrics and (Specification at paragraph [0032]: “Examples of metrics involving operation of the service provider system include computational resource consumption (e.g., storage, network, or processing), traffic (e.g., a number of visitors, page views), revenue, expenses, conversion rate, and so forth.”) consumption forecast values (Specification at paragraph [0034]: “used to gain insight into future operations of a service provider system in providing digital content, such as number of visitors, computational resource consumption, revenue, expenses, digital content consumption, and other metrics.”) to the user/analyst for making decisions regarding revenue related to the provision of digital content based on the market analysis metrics.   Accordingly, the claim recites a system for performing the steps in a method for organizing human activities, a judicial exception involving commercial interaction in an ecommerce environment, in this case, commercial interactions related to marketing, sales activities, or consumer behavior and interactions because the claims are 
The claims are also directed to limitations for obtaining data and applying mathematical concepts (including generating a forecast value of a metric, generating dimensional transformation data, reducing dimensionality of the usage data for a time series of values, determining a weighting, and generating a forecast value for the metric based on the weighting.  Therefore, the claims are directed to mathematical relationships (as disclosed in the claims and the specification) and fall within the Mathematical Concepts grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, representative claim 1 recites an abstract idea. 
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The recited judicial exceptions are not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components. The specification at paragraph [0038-0039] describes the example environment as “Computing devices that implement the service provider system 102 and the analytics system 106 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth.”  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  See MPEP 2106.05(f).  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d). 
Claim 1 recites the additional elements of hardware of a computing device (processor, storage, interface) and machine learning. The presence of a machine learning or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  The machine learning limitations merely use the output of one machine learning process, as input to a second machine learning process.  The machine learning steps do not continuously 
Moreover, the machine learning and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The machine learning and the computer limitation simply process the data through inputting and outputting data, generally linking the processing of data to computing and machine learning technology without significantly more.  Although additional elements are recited, representative claim 1 merely invokes the additional elements as a tool to perform the abstract idea.  Additionally, the courts have found that mere data gathering (i.e. receiving an input identifying an element of a plurality of elements) and displaying data is extra-solution activity. See MPEP 2106.05(g).   
The claims also recite limitations for monitoring user interaction with a user interface, however the user interaction with the interface does not specify user interaction with a specific user interface element such that the interface element being selected through user interaction caused the performance of a specific function in response to the user interaction.  Therefore, the user interface interaction is not intrinsically tied to the function of the claim limitations and as a result does not transform the abstract idea into patent eligible subject matter by integrating it into a practical application. 
As stated above, the presence of machine learning and computer limitations do not necessarily make the claim rooted in computer technology.  As drafted the claimed “generating dimensional transformation data” and “determining similarity of the respective elements to the particular element” using machine learning does not improve the functioning of the computing 
 Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor, storage device, and machine learning amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 7, 22 through 24, 26, 27, and 29 through 35 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: determining a portion of the usage data that corresponds to the particular element; outputting the forecast value of the metric; transforming the usage data using a first layer of a neural network and generating the forecast value using a second layer of the neural network; the metric describing provision of digital content by a service provider; generating the forecast value for a forecast time interval; the dimensional transformation data includes an embedding 
The analysis above applies to all statutory categories of the invention.  Accordingly, independent claims 21 and 28, and the claims that depend therefrom, are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 5 through 7, 21 through 24, 26 through 35 are rejected under 35 U.S.C. as being unpatentable over Chin et al. (US 2012/0116868) in view of Achin (US 2016/0364647) and in further view of  Ganapathi et al. (US 2010/0082602). 
Regarding Amended Claim 1, Chin et al. discloses in a digital medium environment to generate a forecast value of a metric, a system comprising: a processing system; and a computer-readable storage medium having instruction stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations including: (… a non-transitory computer readable medium comprises computer executable code for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution. The computer executable code comprises instructions for accessing a processor based server over a communications network to define targeted customer segments.  Chin et al. [para. 0027]. … In accordance with an exemplary aspect of the claimed invention, the simulation engine 3000 incorporates advanced traffic flow model and optimization techniques to ensure accurate outcome. Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer to self improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy.  Chin et al. [para. 0150-0152]):
collecting usage data by monitoring user interaction with a user interface via a network at respective client devices of a plurality of client devices with digital content received form a service provider system, the usage data including elements and values associated with metrics of the elements, (The behavior paths for each targeted customer segment on a client website is generated by the client using the server for effective measurement of adherence of a website visitor/customer to the behavior paths associated with the visitor/customer's targeted customer segment leading to the quantifiable outcome. Chin et al. [para. 0009; Fig. 1-2]. … The iPath system starts with creating individual path per targeted customer segments on-line to shape visitor behaviors to extending the paths to mobile devices, such as smart-phones or smart-devices. Chin et al. [para. 0049, 0161].  … the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Chin et al. [para. 0056]. … As more visitors traffic a website 4000, observed behavior is compiled into iPath's collective knowledge store (iPath database 5000). The initial algorithms utilized by the segment placement engine 2100 for assigning visitors into segments are based on evidence of correlation between the psychographics--needs and interests--which describe the segment, and the behavior and attributes observed from their on-line interactions.  Chin et al. [para.  0136]);
the metrics describing operation of processing, memory, or network hardware resources of the service provider system; Chin et al. fails to disclose this limitation.  Ganapathi et al. multiple performance metrics (including elapsed time and resource requirements, such as CPU time, disk I/Os, memory usage, and number of messages) simultaneously. Ganapathi et al. [para. 0019]. …  Exemplary embodiments are applicable to any database system and configuration using a variety of workloads and datasets. Ganapathi et al. [para. 0022-0023]. … The machine learning technique 250 clusters queries with similar query plan feature vectors and similar performance features vectors. Ganapathi et al. [para. 0033-0035, 0044, 0075]). It would have been obvious to one of ordinary skill in the art of predictive data analytics before the effective filing date of the claimed invention to modify the data analysis features of Chin et al. to include the metrics describing operation of processing, memory, or network hardware resources of the service provider system as disclosed by Ganapathi et al. for predicting the performance characteristics of executing a database workload while simultaneously executing multiple streams. Ganapathi et al. [para. 0013].
Chin et al. and Ganapathi et al. combined fail to explicitly disclose determining that there is an insufficient amount of usage data associated with a particular element to generate a forecast value for the particular element; generating, responsive to the determining, the forecast value of a metric for the particular element.  Achin et al. discloses this limitation. (…  embodiments relate specifically to systems and techniques for using statistical learning methods to develop and/or select predictive models for prediction problems.  Achin et al. [para. 0002, 0214]. … Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. Achin et al. [para. 0005, 0014-0019, 0023; Fig. Examples of pre-processing steps include, without limitation, imputing missing values. Achin et al. [para. 0073-0074]. …  predictive modeling system 100 may immediately proceed to building models after the dataset is specified, pausing only if the use interface 120 flags troubling issues, including, without limitation, unparseable data, too few observations to expect good results, too many observations to execute in a reasonable amount time, too many missing values, or variables whose distributions may lead to unusual results. Achin et al. [para. 0189, 0233-0237].  It would have been obvious to one of ordinary skill in the art of predictive data analytics before the effective filing date of the claimed invention to modify the data analysis features of Chin et al. and Ganapathi et al. to include determining that there is insufficient amount of usage data to generate a forecast value as disclosed by Achin et al. so that prevalence of missing data may be displayed and a treatment strategy may be recommended.  Achin et al. [para. 0233].
Chin et al. discloses the use of machine learning (In accordance with an exemplary embodiment of the claimed invention, the iPath engine 2000 has machine learning capabilities to improve its segmentation capability, especially with regard to real-time quick placement.  Chin et al. [para. 0135]) and the generating including: transforming usage data into a plurality of simplified representations (During the Implementation and optimization phases, the iPath system 1000 deploys data mining, data modeling, and filters.  Chin et al. [para. 0099]).  However, Chin et al. fails to explicitly disclose generating dimensional transformation data using a first machine learning model, the dimensional transformation data indicating a mapping of a high-dimensional space of the usage data into a lower dimensional space of a plurality of simplified representations. Achin et al. discloses these limitations. (… the resource allocation schedule allocates, to the first modeling procedure, a first portion …, and allocates, to the second modeling procedure, a second portion …, the second data set being smaller than the first data set.  Achin et al. [para. 0043; Fig. 3]. … The data indicative of the characteristics of a prediction problem may accommodate time-series prediction problems by indicating whether the prediction problem is a time-series prediction problem, and by identifying the time measurement variable in datasets corresponding to time-series prediction problems.  Achin et al. [para. 0085].  …The storage structure may persist within individual iterations of the loop in which modeling procedures are executed, across multiple iterations of the procedure-execution loop, or across multiple search space explorations. Achin et al. [para. 0141].  … The available modeling methodologies may include, without limitation, …, selection of modeling techniques based on the output of a meta machine-learning model, any combination of the foregoing modeling techniques, or other suitable modeling techniques. Achin et al. [para. 0143, 0176-0178; Fig. 4]. … in addition to assessing the importance of features contained in the original dataset, the evaluation performed at step 408 of method 400 includes feature generation. Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates).  Achin et al. [para. 0149]. … The system 100 may systematically evaluate various combinations of dimension reduction techniques and modeling techniques, prioritizing the combinations that the metadata indicate are most likely to succeed.  Achin et al. [para. 0151-0154, 0159]. … the cross-validation predictions produced in the inner loop may facilitate blending techniques that combine multiple different models. In some embodiments, the inputs into a blender are predictions from an out-of-sample model. Achin et al. [para. 0138, 0163, 0171-0172, 0197]).  It would have been obvious to one of ordinary skill in the art of predictive data analytics before the effective filing date of the claimed invention to modify the data analysis features of Chin et al. and Ganapathi et al. to include generating dimensional transformation data using a machine learning model as disclosed by Achin et al. for reducing the size of the data samples to which the predictive models are fitted may reduce the amount of computing resources needed to evaluate the relative performance of different modeling techniques.  Achin et al. [para. 0160].
generating, using the dimensional transformation data, simplified representations for each respective element included in the usage data, the simplified representations reducing dimensionality of the usage data for a time series of values of respective metrics for each respective element thereby reducing consumption of computational resources; Achin et al. discloses this limitation. (The modeling technique builder 220 then encodes this characteristic in the modeling technique's metadata. Datasets themselves may also have time series specific metadata (e.g., the date range from which the data originated, temporal resolution of the observations, any down-sampling that has already occurred, etc.). Achin et al. [para. 0014, 0334-0336]. … With the desired number of training and validation ranges and the length of these ranges plus the skip range, the engine 110 can divide up the dataset into a consistent series of training and validation ranges. … To improve execution speed and reduce resource consumption, the engine 110 may suggest a default down-sampling. There are two types of down-sampling, chronological and cross-sectional. In chronological down-sampling, the total 
determining a similarity for each of the respective elements to the particular element based on the simplified representations for each respective element using a second machine learning model; (Customers traverse steps in a path within the context of a market segment defined by criteria used to distinguish one path from another. Typically these criteria are distinct elements such as referral sites, search words, landing pages etc. and/or payoffs. Chin et al. [para. 0060-0061]. … In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]);
determining a weighting of the respective elements based on the determined similarities;  (A quantifiable outcome or payoff for each targeted customer segment of the client on the server is defined by invoking one or more component tools of the server.  … A weight to each step of each behavior path for each targeted customer segment is assigned
collecting usage data associated with at least one respective said element based on the determining of similarities; and generating the forecast value of the metric for the particular element based at least in part on a weighting, the usage data associated with the particular element, and the usage data associated with the at least one respective element;  (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes. It is appreciated that the segment placement optimizer 2200 can employ either regression analysis or neural networks and pattern matching to enable the segment placement engine 2100 to optimize the assignment of segments.  Chin et al. [para. 0138-0139; Fig. 9, 12-13]. …  Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self-improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy.  Chin et al. [para. 0152]);
 and transmitting, the forecast value of the metric for the particular element to the service provider system, the transmitted forecast value controlling allocation of the processing, memory, or network resources of the service provider system. (In accordance with an exemplary embodiment of the claimed invention, the iPath website interface 1200 is an automated real-time interface.  Chin et al. [para. 0079]. … The simulation engine 3000 generates a data set that can be shown on the simulation display, or a special data set can be set aside for use by the data visualization tool 1300. Chin et al. [para. 0149]. …  iPath database 5000 provides … data to iPath data visualization & reporting tool 1300 for dashboard display of different reports.  Chin et al. [para. 0158]).  The limitation for “the transmitted forecast value controlling allocation of the processing, memory, or network resources of the service provider system. “ is construed as an intended use because per the 122(a) rejection detailed above, the specification lacks support for actively claiming this lanuage, therefore, the claim language is given little patentable weight. Chin et al. fails to disclose controlling allocation of the processing, memory, or network resources of the service provider system.  Achin et al. discloses the limitation. (the instructions comprising a resource allocation schedule allocating resources of the processing nodes for execution of the selected modeling procedures, the resource allocation schedule being based, at least in part, on the determined suitabilities of the selected modeling procedures for the prediction problem; receiving results of the execution of the selected modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule. Achin et al. [para. 0012, 0120, 0155; Fig. 3]).  It would have been obvious to one of ordinary skill in the art of resource allocation before the effective filing date of the claimed invention to modify the features of Chin et al. and Ganapathi et al to include the resource allocation features of Achin et al. for executing the selected modeling procedures according to the resource allocation schedule.  Achin et al. [para. 0120].
Regarding Claim 2, Chin et al., Ganapathi et al., and Achin et al. combined disclose a system, wherein the operations of the generating the forecast value include determining a portion of the usage data that corresponds to the particular element and generate the forecast value based at least in part on a portion of the usage data that corresponds to the particular element. (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes. It is appreciated that the segment placement optimizer 2200 can employ either regression analysis or neural networks and pattern matching to enable the segment placement engine 2100 to optimize the assignment of segments.  Chin et al. [para. 0138-0139; Fig. 9, 12-13].  … Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self-improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy.  Chin et al. [para. 0152].  See also Chin et al. [para. 0060-0061]);
Regarding Claim 3, Chin et al., Ganapathi et al., and Achin et al. combined disclose a system, wherein the outputting includes outputting the forecast value of the metric in a user interface in real time with a display of elements and values associated with metrics of the elements. (In accordance with an exemplary embodiment of the claimed invention, the iPath website interface 1200 is an automated real-time interface where iPath and intelligent tags are synchronized with client websites 4000.  Chin et al. [para. 0079]. … iPath user interface 1100 invokes iPath data visualization & reporting tool 1300 for users to view the desired reports.  Chin et al. [para. 0158]).
Claim 4 [CANCELLED].
Regarding Claim 5, Chin et al. discloses use of a neural network (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]), however Chin et al. and Ganapathi et al. combined fail to explicitly recite the system, wherein the operations further comprise transforming the usage data using a first layer of a neural network and generate the forecast value using a second layer of the neural network.  Achin et al. discloses this limitation. (… the resource allocation schedule allocates, to the first modeling procedure, a first portion of the processing node resources sufficient for executing the first modeling procedure on a first data set, and allocates, to the second modeling procedure, a second portion of the processing node resources sufficient for executing the second modeling procedure on a second data set.  Achin et al. [para. 0043]. … alternatives exist for filtering the output from one node according to a rule or expression before propagating it as input to subsequent nodes, transforming the output from one node before propagating it as input to subsequent nodes, partitioning the output from one node according to a rule or expression before propagating each partition to a respective subsequent node, combining the output of multiple previous nodes according to a rule or formula before accepting it as input, iteratively applying a sub-graph of nodes' operations using one or more loop variables, etc. Achin et al. [para. 0095].  … In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc. The predictive modeling system 100 may provide the option of automatically constructing ensembles from those component models that exhibit the best individual performance.  Achin et al. [para. 0219]). It would have been obvious to one of ordinary skill in the art of predictive data analytics before the effective filing date of the claimed invention to modify the data analysis features of Chin et al. and Ganapathi et al. to include transforming the usage data using a first layer of a neural network and generating the forecast value using a second layer of the  resulting models may be more accurate than those obtained by traditional methods.  Achin et al. [para. 0221].
Regarding Claim 6, Chin et al., Ganapathi et al., and Achin et al. combined disclose a system, wherein the metric also describes provision of digital content by the service provider system. (FIG. 15 is an exemplary schematic diagram of using historical data to compute the traffic flow between each steps within the individual iPath in accordance an exemplary embodiment of the claimed invention.  Chin et al. [para. 0044; Fig. 15]. … the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Understanding source and segment, the iPath system assesses each visitor's adherence to a path. In the event a statistically significant number of visitors diverge from a path, the iPath system gives a marketer the ability to go deeper to understand causality and formulate improvements to minimize loss-yield ratio. … the iPath system can help clients to create a more effective marketing communications program by: a) linking campaign component performance to actual payoffs, thus allowing optimal allocation of marketing investment across different media to achieve a better return on investment ("ROI"); b) shaping the customers' behavior on the client website, guiding them on the preferred paths and thus, fostering an intimate relationship with the customers; and c) validating customer and market segment assumptions to ensure marketing goals and priorities are consistent across different media.  Chin et al. [para. 0056-0058]).
Regarding Claim 7, Chin et al., Ganapathi et al., and Achin et al. combined disclose a system, wherein the forecast value is generated for a forecast time interval. (As more time (t) passes within a visit, more data (K.sub.t)--observed or proffered--is collected by the segment placement engine 2100. … The time series of data (.PSI..sub.t, K.sub.t, .epsilon., t) form an experience base upon which higher accuracy can be gained at any interval t. T Chin et al. [para. 0140; Fig. 13]. … The select date range component 1105 takes user input to create a date range to apply to the iPath for data visualization by the data visualization tool 1300.  Chin et al. [para. 0067, 0152]).
Claims 8 through 20 [CANCELLED]. 
Regarding Amended Claim 21,  Claim 21 recites substantially similar limitations to those of Claim 1, the substantially similar limitations are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 21 is directed to a process, which is taught by Chin et al. at paragraph [0008].   Claim 21 comprises the additional limitation requiring use of an embedded matrix in the data transformation step.  Chin et al. and Achin et al. combined fail to disclose use of an embedded matrix in the machine learning data transformation step.  Ganapathi et al discloses transforming usage data of a high-dimensional space into a plurality of simplified representations of a lower-dimensional space using an embedding matrix through machine learning by a first machine learning model, each said simplified representation reducing dimensionality of the usage data for a time series of values of respective metrics for respective elements of the elements thereby reducing consumption of computational resources. Ganapathi et al. discloses this limitation. (The machine learning technique 250 clusters queries with similar query plan feature vectors and similar performance features vectors. … his corresponds to solving a generalized eigenvector problem as shown in FIG. 2. More concretely, the machine learning technique produces a matrix A consisting of the basis vectors of a subspace onto which L is projected (giving L.times.A), and a matrix B consisting of basis vectors of a subspace onto which P is projected, such that L.times.A and P.times.B are maximally correlated. … The machine learning technique 350 projects a new query plan vector and then uses nearest neighbors to find the corresponding location on the query performance projection 370 to derive the new query's predicted performance vector 390 from those nearest neighbors. Ganapathi et al. [para. 0033-0035, 0044, 0075, 0079]). It would have been obvious to one of ordinary skill in the art of predictive data analytics before the effective filing date of the claimed invention to modify the data analysis features of Chin et al. to include using an embedding matrix through machine learning as disclosed by Ganapathi et al. for predicting the performance characteristics of executing a database workload while simultaneously executing multiple streams. Ganapathi et al. [para. 0013].
Regarding Claims 22 and 24,  claims  22 and 24 recite substantially the same limitations to those of claims 2 and 5 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rational. Claims  22 and 24 are directed to a process, which is taught by Chin et al. at paragraph [0008].
Regarding Claim 23, Chin et al. discloses use of a neural network (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]), but fails to explicitly recite the method, wherein the determining the similarity using the second machine learning model is performed by a recurrent neural network.  Achin et al. discloses this limitation. (In some ools for assessing the similarities (or differences) between prediction problems. Such tools may express the similarity between two prediction problems as a score (e.g., on a predetermined scale), a classification (e.g., “highly similar”, “somewhat similar”, “somewhat dissimilar”, “highly dissimilar”), a binary determination (e.g., “similar” or “not similar”), etc.  Achin et al. [para. 0086]. … Similar alternatives exist for …  combining the output of multiple previous nodes according to a rule or formula before accepting it as input, iteratively applying a sub-graph of nodes' operations using one or more loop variables, etc.  Achin et al. [para. 0095]. … In some embodiments, selecting the predictive model for the prediction problem may comprise iteratively selecting a subset of the predictive models and training the selected predictive models on larger or different portions of the dataset. Achin et al. [para. 0130]. … The storage structure may persist within individual iterations of the loop in which modeling procedures are executed, across multiple iterations of the procedure-execution loop, or across multiple search space explorations. Achin et al. [para. 0141]. … In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks
Claim 25 [CANCELLED].
Regarding Claim 26, Chin et al., Ganapathi et al., and Achin et al. combined disclose a method, wherein the forecast value is generated for a forecast time interval. (As more time (t) passes within a visit, more data (K.sub.t)--observed or proffered--is collected by the segment placement engine 2100. … The time series of data (.PSI..sub.t, K.sub.t, .epsilon., t) form an experience base upon which higher accuracy can be gained at any interval t.  Chin et al. [para. 0140; Fig. 13]).
Regarding Claim 27, Chin et al., Ganapathi et al., and Achin et al. combined disclose a method, wherein the forecast time interval is not described in the usage data. (The select date range component 1105 takes user input to create a date range to apply to the iPath for data visualization by the data visualization tool 1300.  Chin et al. [para. 0067, 0152]).  See also Achin et al. [para. 0085]: In some embodiments, predictive modeling system 100 may support time-series prediction problems (e.g., uni-dimensional or multi-dimensional time-series prediction problems). And [para. 0149]: For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable
Claims 28 through 33, claims 28 through 33 recite substantially the same limitations as claims 21 through 24, 26 and 27 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 28 through 33 are directed to a system, which is taught by Chin et al. at paragraph [0008].
Regarding New Claim 34, Chin et al., Ganapathi et al., and Achin et al. combined disclose a system, wherein the dimensional transformation data includes an embedding matrix.  Ganapathi et al. discloses this limitation. (The machine learning technique 250 clusters queries with similar query plan feature vectors and similar performance features vectors. … his corresponds to solving a generalized eigenvector problem as shown in FIG. 2. More concretely, the machine learning technique produces a matrix A consisting of the basis vectors of a subspace onto which L is projected (giving L.times.A), and a matrix B consisting of basis vectors of a subspace onto which P is projected, such that L.times.A and P.times.B are maximally correlated. … The machine learning technique 350 projects a new query plan vector and then uses nearest neighbors to find the corresponding location on the query performance projection 370 to derive the new query's predicted performance vector 390 from those nearest neighbors. Ganapathi et al. [para. 0033-0035, 0044, 0075, 0079]). It would have been obvious to one of ordinary skill in the art of predictive data analytics before the effective filing date of the claimed invention to modify the data analysis features of Chin et al. to include using an embedding matrix through machine learning 
Regarding New Claim 35, Chin et al., Ganapathi et al., and Achin et al. combined disclose a system, wherein the forecast value for the metric is further based on financial considerations of the service provider system including revenue and expenses. Ganapathi et al. discloses this limitation. ( The SLA is the contract or agreement that specifies what service is to be provided, how it is supported, times, locations, costs, performance, and responsibilities of the parties involved. SLOs are specific measurable characteristics of the SLA such as availability, throughput, frequency, response time, or quality. Further, the SLOs can include one or more quality-of-Service (QoS) measurements that are combined to produce the SLO achievement value.  Ganapathi et al. [para. 0053, 0079; Fig. 7]). It would have been obvious to one of ordinary skill in the art of predictive data analytics before the effective filing date of the claimed invention to modify the data analysis features of Chin et al. to include the forecast value for the metric is further based on financial considerations of the service provider system including revenue and expenses as disclosed by Ganapathi et al. for predicting the performance characteristics of executing a database workload while simultaneously executing multiple streams. Ganapathi et al. [para. 0013].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
He et al. (US 2012/0246638) - Exemplary embodiments (e.g., via the forecasting-based service assignment module) develop service assignment approaches that (explicitly) take the temporal changes in demand and/or resources into account, and therefore achieve better performance in the cloud computing environment. The 
Neuse et al. (US 2015/0371244) - The operations include obtaining historic information external to IT workload information, identifying a historic explanatory variable associated with the historic information, determining a historic IT workload demand resulting from the historic explanatory variable and generating a predictive algorithm for forecasting the future IT workload demand based on the explanatory variable and the historic IT workload demand.
Ganguli et al. (US 2018/0006903) - systems and methods in accordance with some embodiments can identify the resource requirements for each phase and operate to modify the resource allocations to provide the correct resource, and the correct amount of resources, for the workload. In some embodiments, phase information can be used to schedule at least some workloads to increase resource usage while still maintaining desired performance levels in the multi-tenant cloud computing network. In some embodiments, dynamic adjustment is provided as workloads enter and leave each phase, based on predictions regarding the sequence of phases executed by the various workloads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623